U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q Mark One [ X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-181747 MOBETIZE CORP. (Exact name of registrant as specified in its charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Number) 99-0373704 (IRS Employer Identification Number) 8105 Birch Bay Square St, Suite 205, Blaine WA 98230 (Address of principal executive offices) Issuer’s telephone number: (206) 347-4515 Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X ]No[] Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesx No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the most practicable date:As at November 14, 2014, there were 29,498,355 shares of the issuer's $0.001 par value common stock issued and outstanding. Page 1 MOBETIZE CORP. PART I FINANCIAL INFORMATION ITEM 1 Financial Statements 3 Balance Sheets 3 Statements of Operations 4 Statements of Cash Flows 5 Notes to Financial Statements 6 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 25 ITEM 4 Controls and Procedures 25 PART II OTHER INFORMATION 30 ITEM 1 Legal Proceedings 30 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 30 ITEM 3 Defaults Upon Senior Securities 30 ITEM 4 Mine Safety Disclosures 30 ITEM 5 Other Information 30 ITEM 6 Exhibits 31 Page 2 MOBETIZE, CORP. Balance Sheets September 30, 2014 (Unaudited) US $ SEPTEMBER 30, MARCH 31, ASSETS Current Assets: Cash $ $ Accounts receivable Prepaid expenses Total Current Assets Property and equipment, net - Investments (Note 4) TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Current Liabilities: Accounts payable and accrued liabilities $ $ Accounts payable - related party (Note 5) Due to related party (Note 5) Total Current Liabilities TOTAL LIABILITIES $ $ STOCKHOLDERS' EQUITY Common stock, $0.001 Par Value: 525,000,000 authorized and 29,498,355 and 28,364,200 common shares issued and outstanding, respectively (Note 6) $ $ Share subscriptions receivable (Note 6) - - Share subscriptions payable (Note 6) - Additional paid-in capital Accumulated other comprehensive loss ) - Accumulated deficit ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements. Page 3 MOBETIZE CORP. Statements of Operations For the three and six months ended September 30, 2014 and 2013 (Unaudited) US$ THREE MONTHS ENDED SEPTEMBER 30, US$ SIX MONTHS ENDED SEPTEMBER 30, OPERATING REVENUES Revenues $ OPERATING EXPENSES Advertising and promotion Advertising –related party - Consulting Consulting-related party - - General and administrative G&A – related party Management fees-related party Professional fees Research and development - Impairment loss - Total operating expenses NET LOSS FROM OPERATIONS (379,305 ) ) (754,050 ) (270,634 ) OTHER INCOME/(EXPENSE) Interest income - - Gain on disposal of note receivable - Interest expense - (1,223 ) - (2,423 ) Total other income /(expense) - - NET LOSS $
